Citation Nr: 0638769	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-38 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of medial meniscectomy of the right knee with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a rating of 30 
percent for residuals of medial meniscectomy of the right 
knee with arthritis. 

The veteran testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.

The veteran indicated that his service connected back 
disability had become worse in his May 2004 Notice of 
Disagreement.  The matter is REFERRED to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran underwent three medical evaluations around the 
time that he filed his claim for an increase.  The first was 
a January 2003 Independent Medical Opinion noting that the 
veteran had extension to 35 or 40 degrees and flexion to 75 
or 90 degrees.  The second was an October 2003 VA treatment 
note showing extension to 18 degrees and flexion to 85 
degrees.  The last is the April 2004 VA examination that the 
RO ordered, which showed extension to 0 degrees and flexion 
to 110 degrees.  Also, the January and October 2003 examiners 
noted that the veteran should consider an early total knee 
arthroplasty.  The April 2004 examiner did not indicate that 
the knee had progressed to such a severe level.  The 
variation between the three evaluations is such that the 
Board requires clarification as to the degree of the 
veteran's present level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his right knee 
disability.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
orthopedic symptomatology. All indicated 
tests and studies should be accomplished, 
to include range of motion testing, and 
the findings then reported in detail.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


